Name: Commission Regulation (EEC) No 862/91 of 8 April 1991 laying down detailed rules applying Council Regulation (EEC) No 3491/90 to imports of rice originating in Bangladesh
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|31991R0862Commission Regulation (EEC) No 862/91 of 8 April 1991 laying down detailed rules applying Council Regulation (EEC) No 3491/90 to imports of rice originating in Bangladesh Official Journal L 088 , 09/04/1991 P. 0007 - 0010 Finnish special edition: Chapter 3 Volume 36 P. 0234 Swedish special edition: Chapter 3 Volume 36 P. 0234 COMMISSION REGULATION (EEC) No 862/91 of 8 April 1991 laying down detailed rules applying Council Regulation (EEC) No 3491/90 to imports of rice originating in BangladeshTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3491/90 of 26 November 1990 on imports of rice originating in Bangladesh (1), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EEC) No 2205/90 (3), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas Regulation (EEC) No 3491/90 lays down that the levy calculated in accordance with Article 11 of Council Regulation (EEC) No 1418/76 (4), as last amended by Regulation (EEC) No 1806/89 (5), shall be reduced by 50 % plus a standard component varying according to the extent to which the rice is milled, provided that a corresponding tax is paid when the rice is exported from the third country concerned; Whereas since the exact amount of export tax can be collected only if the levy that will be applied on import into the Community is known, the import levy must be fixed in advance; Whereas it is necessary to ascertain that the exporting country has actually collected an export tax of an amount corresponding to the reduction in the levy applied; Whereas Article 3b of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (6), as last amended by Commission Regulation (EEC) No 3237/90 (7), determined the rate to be used for the conversion of the amount expressed in the national currency of a third country into the national currency of a Member State; Whereas Regulation (EEC) No 3491/90 also lays down that the reduced levy may be applied only where a certificate of origin is provided; whereas the provisions of Commission Regulation (EEC) No 3850/89 of 15 December 1989 laying down provisions for the implementation of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of the goods in respect of certain agricultural products subject to special import arrangements (8) should be applied and the terms of validity of the certificate of origin should be fixed; Whereas suitable administrative measures should be laid down in order to ensure that the volume of the quota fixed is not exceeded; Whereas, for the purposes of managing the quota, Member States must inform the Commission of the quantities for which import licences for rice originating in Bangladesh have been applied for; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The amounts of the levies referred to in Article 1 (1) of Regulation (EEC) No 3491/90 shall be calculated each week by the Commission on the basis of the levies laid down in accordance with Article 11 of Regulation (EEC) No 1418/76. Article 2 1. For imports made under Regulation (EEC) No 3491/90, Regulation (EEC) No 3850/89 shall be applied with regard to the documentary proof of origin of the goods. A model of the certificate of origin to be used is set out in the Annex to this Regulation. 2. The certificate of origin referred to in paragraph 1 shall be valid for 90 days from the date of issue and up to 31 December of the same year at the latest. 3. The competent authority for issuing certificates of origin shall be the Export Promotion Bureau of Bangladesh. Article 3 1. The proof referred to in the first indent of Article 1 (2) of Regulation (EEC) No 3491/90 shall be constituted by the competent authorities in Bangladesh entering one of the following indications under 'Remarks' in the certificate of origin: - 'Derecho especial percibido a la exportaciÃ ³n del arroz' - 'Saerafgift, der opkraeves ved eksport af ris' - 'Bei der Ausfuhr von Reis erhobene sonderabgabe' - 'AAÃ ©aeÃ ©Ã ªueÃ ² aeÃ ¡Ã ³Ã ¬ueÃ ² Ã °Ã ¯Ã µ aaÃ ©Ã ³Ã °Ã ±UEÃ ´Ã ´aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ aaÃ ®Ã ¡Ã £Ã ¹Ã £Ã  Ã ±Ã µaeÃ ©Ã ¯Ã ½' - 'Special charge collected on export of rice' - 'Taxe spÃ ©ciale perÃ §ue Ã l'exportation du riz' - 'Tassa speciale riscossa all'esportazione del riso' - 'Bij uitvoer van de rijst opgelegde bijzondere heffing' - 'Taxa especial cobrada Ã exportaÃ §ao de arroz'. Amount in national currency 2. Where the tax collected by the exporting country is less than the reduction referred to in Article 1 (1) of Regulation (EEC) No 3491/90, the reduction shall not exceed the amount collected. 3. The exchange rate to be used for converting the import tax collected in Bangladesh into the currency of the importing Member State shall be that referred to in Article 3b of Regulation (EEC) No 3152/85 valid on the day of advance fixing of the levy. Article 4 1. In addition to fulfilling the other conditions laid down by Community rules, the application for an import licence and the import licence itself, in order to qualify for the reduced levy referred to in Article 1 of Regulation (EEC) No 3491/90, must include: (a) In box 20 and in box 24 respectively one of the following: - 'ExacciÃ ³n reguladora reducida Bangladesh' - 'Reduceret afgift Bangladesh' - 'Verminderte Abschoepfung Bangladesch' - 'Ã aaÃ ©Ã ¹Ã ¬Ã Ã ­Ã § aaÃ ©Ã ³oeÃ ¯Ã ±UE Ã Ã °Ã ¡Ã £Ã ªÃ «Ã ¡Ã ­Ã ´Ã Ã ²' - 'Reduced levy Bangladesh' - 'PrÃ ©lÃ ¨vement rÃ ©duit Bangladesh' - 'Prelievo ridotto Bangladesh' - 'Verminderde heffing Bangladesh' - 'Direito nivelador reduzido Bangladesh'; (b) in box 8, the word 'Bangladesh'. 2. The import licence, issued for a quantity not exceeding that entered on the certificate of origin referred to in Article 2, obliges the importer to import from Bangladesh. The import levy must be fixed in advance. 3. The import licence referred to in paragraph 1 shall be issued on the fifth working day following the date on which the application was submitted, provided no measure suspending the advance fixing of the levy has been taken during that period and that the quantity qualifying for the reduced levy has not been exhausted. 4. When the quantities applied for exceed the quantities for which a reduced levy is granted, the Commission shall fix a uniform percentage reduction of the quantities applied for. In such cases, the licence shall be issued for the quantities resulting from the application of this uniform percentage reduction to the quantities applied for. If this percentage, however, results in a licence for a quantity of less than 20 tonnes being issued, the operator may withdraw his or her application and the related security shall be released. Member States shall inform the Commission, during the following two days at the latest, of the quantities for which applications have been withdrawn. 5. When the quantity for which the import licence is issued is lower than the quantity applied for, the amount of the security shall be reduced accordingly. Article 5 Member States shall inform the Commission by telex of: (a) the quantities of each type of rice originating in Bangladesh that have been the subject of an application for an import licence; (b) the quantities of each type of rice in respect of which an import licence has actually been issued, giving the date and the exporting country (Bangladesh); (c) the quantities of each type of rice for which a licence was issued but not used; (d) the quantities of each type of rice for which import licences have been cancelled within the meaning of Article 36 of Commission Regulation (EEC) No 3719/88 (9). This information must be communicated separately from the information relating to other applications for import licences in the rice sector and in accordance with the same procedures. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 337, 4. 12. 1990, p. 1. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9. (4) OJ No L 166, 25. 6. 1976, p. 1. (5) OJ No L 177, 24. 6. 1989, p. 1. (6) OJ No L 310, 21. 11. 1985, p. 1. (7) OJ No L 310, 9. 11. 1990, p. 18. (8) OJ No L 374, 22. 12. 1989, p. 8. (9) OJ No L 331, 2. 12. 1988, p. 1. ANNEX 1 Consignor CERTIFICATE OF ORIGIN for imports of agricultural products into the European Economic Community No ORIGINAL 2 Consignee (optional) 3 ISSUING AUTHORITY 4 Country of origin BANGLADESH NOTES A. The certificate must be completed in typescript or by means of a mechanical data-processing system, or similar procedure. B. The original of the certificate must be lodged together with the declaration of release for free circulation with the relevant customs office in the Community. 5 Remarks 6 Item number - Markings and numbers - Number and kind of packages - DESCRIPTION OF GOODS 7 Gross and net mass (kg) 8 THIS IS TO CERTIFY THAT THE ABOVE PRODUCTS ORIGINATE IN THE COUNTRY INDICATED IN BOX 4 AND THAT THE INDICATIONS IN BOX 5 ARE CORRECT. Place and date of issue Signature Issuing authority's stamp 9 RESERVED FOR THE CUSTOMS AUTHORITIES IN THE COMMUNITY